Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 2-7, 9-14, and 16-21 are pending.  Claims 2, 9 and 16 are independent.  Independent Claims and most of the other Claims have been amended.
This Application is published as 2019/0295550.
Priority of the parent application is June 7, 2010.
This Application claims priority as a continuation of application number 15/201, 955 issued as U.S. 10,297,252 which was a continuation of application number 14/252, 913 issued as U.S. 9,412,360 which was a continuation of application number 12/795,257 issued as U.S. 8,738,377. 
Terminal Disclaimers over all 3 parents required as set forth below.  
Additionally, a Terminal Disclaimer is required over application number 12/692,307 issued as U.S. 8,626,511 (LeBeau) having a common assignee.
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 6/9/2021 has been entered.
Response to Arguments
Regarding the Double Patenting rejection, all of the Claims of the instant Application were and are rejected over the claims of the reference parent patents.  
Arguments are moot in view of the new grounds of rejection.

Support for the amendment is present in the Application, for example, at:
[0026] The speech command module 111 can enable the user to select from actions corresponding to identically matching or semantically similar carrier phrases. For example, the speech command module 111 may display a selectable list of the actions. In certain exemplary embodiments, the list may be ordered based on the relevance scores for each of the actions. If there are no identically matching or semantically similar known carrier phrases for the parsed carrier phrase, the speech command module 111 can cause a search, such as an Internet search, to be performed using the converted text. The speech command module 111 can monitor the user's actions and communicate with the carrier phrase application 151 to update the list of known carrier phrases based on the user's actions. For example, if the user selects one of the actions for an identically matching or semantically similar carrier phrase, the carrier phrase application 151 can update the relevance score for the selected action and the carrier phrase to indicate that the selected action is more relevant to the parsed carrier phrase. In addition or in the alternative, the carrier phrase application 151 may update the relevance score for each other matching action that was not selected to indicate that the non-selected actions are less relevant to the parsed carrier phrase.
[0047] In block 340, the speech command module 111 causes information identifying the matching action(s) to be displayed to the user. For example, in certain exemplary embodiments, the speech command module 111 displays a selectable or otherwise actuatable link for each action or a portion of the actions corresponding to each (identical or semantically similar) matching carrier phrase. These links may be ordered based on the relevance score for the action with respect to the parsed carrier phrase. In certain exemplary embodiments, a link to perform a search using the speech input also may be provided by the speech command module 111. For example, a list of actions may include a link to perform an Internet search using the speech input. This provides the user an additional option in case the user intended for the speech input to trigger a different action than the other actions presented to the user in block 340.
[0048] In certain exemplary embodiments, an action corresponding to a matching known carrier phrase may be completed automatically, without displaying a link to complete the action. For example, if the speech input includes the phrase "Dial Home," a known carrier phrase having a single corresponding action (e.g., dial the telephone number of the contact spoken after the phrase "Dial"), that action may be performed without displaying a list of possible actions. In another example, if one of multiple actions for a known carrier phrase has a significantly higher relevance score for the parsed carrier phrase than any other corresponding action, then that action having the high relevance score may be performed instead of displaying a list of available actions.

The Claims as amended provide:
2. A method performed by one or more computing devices, the method comprising: 
receiving, by the one or more computing devices, a first voice command spoken by a user, the first voice command comprising a term or phrase; 
providing, by the one or more computing devices, a list of actions that correspond to the term or phrase, 
each action in the list of actions 
available for selection by the user, 
associated with a respective application that is different than the respective application associated with each other action in the list of actions, and 

receiving, by the one or more computing devices, a user input indication indicating a selection by the user of one of the actions in the list of actions; 
in response to receiving the user input indication indicating the selection by the user of the one of the actions in the list of actions: 
performing, by the one or more computing devices, the selected one of the actions using the respective application associated with the selected one of the actions; and 
associating, by the one or more computing devices, the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions;  
receiving, by the one or more computing devices, a second voice command spoken by the user and comprising the same term or phrase; and 
in response to receiving the second voice command comprising the same term or phrase and based on the association of the term or phrase with the selected one of the actions, performing, by the one or more computing devices, the selected one of the actions associated with the term or phrase without providing the list of actions that correspond to the term or phrase. 

3. The method of claim 2, 
wherein the one or more computing devices provide an interactive voice interface.

4. The method of claim 2, wherein associating the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions comprises 
storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions. 

5. The method of claim 4, wherein storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions comprises 
designating the term or phrase as a carrier phrase for the selected one of the actions. 

6. The method of claim 2, further comprising 
providing, by the one or more computing devices, an internet search result corresponding to the first voice command. 

7. The method of claim 2, wherein associating the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions is based on 
determining that the term or phrase is not included in a set of terms or phrases associated with the list of actions.

Priority
To address this issue, please point to portions of the Specification that provide support for Claim 3.

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, number 15/201, 955 which was a continuation of application number 14/252, 913 which was a continuation of application number 12/795,257, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 3, 10, and 17 refer to “an interactive voice interface” that is not defined in the body Specification of the instant Application.  It is not clear that the Applicant had possession of the entire breadth of claimed subject matter when considering the phrase “interactive voice response” as part of the Claims.

3. The method of claim 2, 
wherein the one or more computing devices provide an interactive voice interface.
Claims 3, 10, and 17 are similar.

This application repeats a substantial portion of prior applications numbers 15/201, 955, 14/252, 913, and 12/795,257, and adds and claims additional disclosure (i.e. Claims that introduce new terminology) not presented in the prior application.  Since this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior applications.  Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 3, 10, and 17 refer to “an interactive voice interface” that has no antecedence in the Specification (excluding the Claims).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

LeBeau U.S. 8,626,511
Claims 2, 9 and 16 are are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of issued patent U.S. 8,626,511. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
U.S. 8,626,511
2. A method performed by one or more computing devices, the method comprising: 
1. A computer-implemented method comprising:
receiving, by the one or more computing devices, a first voice command spoken by a user, 

(identifying two or more possible intended actions for a particular transcription of the two or more candidate transcriptions of the single voice command;)


the first voice command comprising a term or phrase;



 obtaining two or more candidate transcriptions of a single voice command;


identifying one or more possible intended actions for each of the two or more candidate transcriptions of the single voice command, including 
identifying two or more possible intended actions for a particular transcription of the two or more candidate transcriptions of the single voice command;

providing, by the one or more computing devices, 
a list of actions that correspond to the term or phrase, each action in the list of actions available for selection by the user, 
associated with a respective application that is different than the respective application associated with each other action in the list of actions, and 
associated with a corresponding relevance score indicating a likelihood that the user intends to have the action performed when the term or phrase is spoken;  
providing information for display, the information identifying (i) the two or more candidate transcriptions of the single voice command, and (ii) the one or more possible intended actions for each of the two or more transcriptions of the single voice command, including the two or more possible intended actions for the particular transcription;



receiving, by the one or more computing devices, a user input indication indicating a selection by the user of one of the actions in the list of actions;

receiving, by one or more computers, data indicating a selection of a particular possible intended action from among the displayed one or more possible intended actions for each of the two or more transcriptions of the single voice command, and the displayed two or more possible intended actions for the particular transcription;
in response to receiving the user input indication indicating the selection by the user of the one of the actions in the list of actions:
performing, by the one or more computing devices, the selected one of the actions using the respective application associated with the selected one of the actions; and











associating, by the one or more computing devices, the term or phrase with the selected one of the actions by 
adjusting the corresponding relevance score associated with the selected one of the actions;  
 



and invoking the selected particular possible intended action.



(6. The method of claim 1, further comprising determining an ambiguity value for each of the one or more possible intended actions for the particular transcription and for each of the two or more possible intended actions for the particular transcription, wherein an ambiguity value reflects a server-determined level of certainty that the user actually intended to perform a possible intended action.)
7. The method of claim 6, further comprising: responsive to receiving data indicating the selection of the particular possible intended action, 
incrementing the ambiguity value associated with the particular possible intended action.


 
receiving, by the one or more computing devices, a second voice command spoken by the user and comprising the same term or phrase; and
 
in response to receiving the second voice command comprising the same term or phrase and based on the association of the term or phrase with the selected one of the actions, 
performing, by the one or more computing devices, the selected one of the actions associated with the term or phrase without providing the list of actions that correspond to the term or phrase.
 


Claims 9 and 16 are counterparts of Claim 2 and rejected under similar rationale.

U.S. 10,297,252
Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of issued patent U.S. 10,297,252. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
U.S. 10,297,252
2. A method performed by one or more computing devices, the method comprising: 
1. A computer-implemented method comprising: 
receiving, by the one or more computing devices, a first voice command spoken by a user, 

obtaining, by an automated speech recognizer implemented on one or more computing devices, a transcription of an utterance that includes a candidate carrier phrase; 



the first voice command comprising a term or phrase;

a transcription of an utterance that includes a candidate carrier phrase; 


in response to determining that the candidate carrier phrase is not included among a set of known carrier phrases that are associated with one or more actions, 
performing, by a search engine, a search query in which the candidate carrier phrase is used as a query term; 
(Claim 4)
providing, by the one or more computing devices, 
a user interface that includes one or more internet search results of the search query;
providing, by the one or more computing devices, 
a list of actions that correspond to the term or phrase, each action in the list of actions available for selection by the user, 
associated with a respective application that is different than the respective application associated with each other action in the list of actions, and 
associated with a corresponding relevance score indicating a likelihood that the user intends to have the action performed when the term or phrase is spoken;  
 (providing, by the one or more computing devices, 
a user interface that includes one or more internet search results of the search query;)
(The limitation of the claim of the reference is narrower because it specifies that the “list” comes from an internet search.)
receiving, by the one or more computing devices, a user input indication indicating a selection by the user of one of the actions in the list of actions;

receiving, by the one or more computing devices, data indicating a selection, by a user, of a particular search result from among the one or more internet search results of the search query in which the candidate carrier phrase is used as a query term;
in response to receiving the user input indication indicating the selection by the user of the one of the actions in the list of actions:




performing, by the one or more computing devices, the selected one of the actions using the respective application associated with the selected one of the actions; and
associating, by the one or more computing devices, the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions;  
based on the data indicating the selection of the particular search result: 


updating by the one or more computing devices, the set of known carrier phrases to include the candidate carrier phrase; and 





associating, by the one or more computing devices, the candidate carrier phrase with a particular action corresponding to the particular, selected search result of the search query in which the candidate carrier phrase is used as a query term;






receiving, by the one or more computing devices, a second voice command spoken by the user and comprising the same term or phrase; and
after associating the candidate carrier phrase with the particular action corresponding to the particular, selected search result of the search query in which the candidate carrier phrase is used as a query term, 
obtaining, by the automated speech recognizer, a transcription of, a subsequent utterance that includes the candidate carrier phrase; and
in response to receiving the second voice command comprising the same term or phrase and based on the association of the term or phrase with the selected one of the actions, 
performing, by the one or more computing devices, the selected one of the actions associated with the term or phrase without providing the list of actions that correspond to the term or phrase.
in response to obtaining the transcription of the subsequent utterance that includes the candidate carrier phrase, performing, by the one or more computing devices, the particular action.
3. The method of claim 2, 
wherein the one or more computing devices provide an interactive voice interface. 
1…
obtaining, by an automated speech recognizer implemented on one or more computing devices, a transcription of an utterance that includes a candidate carrier phrase; 
4. The method of claim 2, wherein associating the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions comprises 
storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions.
1…
based on the data indicating the selection of the particular search result: updating by the one or more computing devices, the set of known carrier phrases to include the candidate carrier phrase;

5. The method of claim 4, wherein storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions comprises 
designating the term or phrase as a carrier phrase for the selected one of the actions. 
1…
and associating, by the one or more computing devices, the candidate carrier phrase with a particular action corresponding to the particular, selected search result of the search query in which the candidate carrier phrase is used as a query term;
6. The method of claim 2, further comprising 
providing, by the one or more computing devices, an internet search result corresponding to the first voice command.
1 ..

providing, by the one or more computing devices, a user interface that includes one or more internet search results of the search query;
7. The method of claim 2, wherein associating the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions is based on 
determining that the term or phrase is not included in a set of terms or phrases associated with the list of actions.
     





1 …
determining that the candidate carrier phrase is not included among a set of known carrier phrases that are associated with one or more actions;
3. The method of claim 1, wherein determining that the candidate carrier phrase is not included among a set of known carrier phrases that are associated with one or more actions comprises determining that the candidate carrier phrase is not identical to or semantically similar to any of the known carrier phrases of the set.

	
	Claims 9-14 are parallel in language to the above rejected Claims 2-7 and are rejected under similar rationale.
	Claims 16-21 are parallel in language to the above rejected Claims 2-7 and are rejected under similar rationale.
U.S. 9,412,360

Instant Application
U.S. 9,412,360.
2. A method performed by one or more computing devices, the method comprising: 
 1. A computer-implemented method comprising:
receiving, by the one or more computing devices, a first voice command spoken by a user, 
 receiving first speech data that corresponds to a first voice command input by a user;

 generating, by an automated speech recognizer, a transcription of the first speech data that corresponds to the first voice command input by the user;
the first voice command comprising a term or phrase;
 identifying, from the transcription of the first speech data that corresponds to the first voice command input by the user, 
(i) a candidate carrier phrase, and 
(ii) one or more terms that reference a particular subject;

 determining that a transcription of 
second speech data that corresponds to a second voice command subsequently input by the user includes the same one or more terms that reference the particular subject and does not include the candidate carrier phrase;
(3. The computer-implemented method of claim 1, wherein the second voice command that corresponds to the second voice command subsequently input by the user is input after the first voice command input by the user without the user inputting an intervening voice command.)
providing, by the one or more computing devices, 
a list of actions that correspond to the term or phrase, each action in the list of actions available for selection by the user, 
associated with a respective application that is different than the respective application associated with each other action in the list of actions, and 
associated with a corresponding relevance score indicating a likelihood that the user intends to have the action performed when the term or phrase is spoken;  
in response to determining that the transcription of the second speech data that corresponds to the second voice command includes the same one or more terms that reference the particular subject and does not include the candidate carrier phrase, 
providing, for output, a search results page that includes (i) one or more results of an Internet search query in which the one or more terms that reference the particular subject are used as query terms, and (ii) an actuatable link for performing an action with respect to the particular subject;

receiving, by the one or more computing devices, 
a user input indication indicating a selection by the user of one of the actions in the list of actions;
 receiving 

a selection of the actuatable link for performing the action with respect to the particular subject;
in response to receiving the user input indication indicating the selection by the user of the one of the actions in the list of actions:
performing, by the one or more computing devices, the selected one of the actions using the respective application associated with the selected one of the actions; and
associating, by the one or more computing devices, the term or phrase with the selected one of the actions by 
adjusting the corresponding relevance score associated with the selected one of the actions;  
in response to receiving the selection of the actuatable link for performing the action with respect to the particular subject, 









adjusting a relevance score for the candidate carrier phrase and the action to indicate that the candidate carrier phrase has increased relevance to the action; and  
receiving, by the one or more computing devices, 
a second voice command spoken by the user and comprising the same term or phrase; and
(third speech of claim 1 of reference is the second speech of Claim 2 of the Application.)
in response to receiving the
second voice command comprising the same term or phrase and based on the association of the term or phrase with the selected one of the actions, 

performing, by the one or more computing devices, the selected one of the actions associated with the term or phrase without providing the list of actions that correspond to the term or phrase.
using, by an automated voice command processing engine, the relevance score to determine whether the action is to be performed upon subsequently identifying the candidate carrier phrase from a transcription of third speech data.

3. The method of claim 2, 
wherein the one or more computing devices provide an interactive voice interface. 
 
4. The method of claim 2, wherein associating the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions comprises 
storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions.
 

5. The method of claim 4, wherein storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions comprises 
designating the term or phrase as a carrier phrase for the selected one of the actions. 
 
6. The method of claim 2, further comprising 
providing, by the one or more computing devices, an internet search result corresponding to the first voice command.
 
7. The method of claim 2, wherein associating the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions is based on 
determining that the term or phrase is not included in a set of terms or phrases associated with the list of actions.    




 

	
Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of issued patent U.S. 9,412,360. Although the claims at issue are not identical, they are not patentably distinct from each other because:
		Claims 9-14 are parallel in language to the above rejected Claims 2-7 and are rejected under similar rationale.
		Claims 16-21 are parallel in language to the above rejected Claims 2-7 and are rejected under similar rationale.
U.S. 8,738,377

Instant Application
U.S. 8,738,377
2. A method performed by one or more computing devices, the method comprising: 
 1. A computer-implemented method comprising:
receiving, by the one or more computing devices, a first voice command spoken by a user, 
 

the first voice command comprising a term or phrase;
 identifying a particular term from a transcription of speech data; 
providing, by the one or more computing devices, 
a list of actions that correspond to the term or phrase, 
each action in the list of actions available for selection by the user, 
associated with a respective application that is different than the respective application associated with each other action in the list of actions, and 
associated with a corresponding relevance score indicating a likelihood that the user intends to have the action performed when the term or phrase is spoken;  
 determining that 





(i) the particular term is not included as a key term in a grammar that references key terms that correspond to an action, and 


(ii) the particular term is semantically similar to a particular key term that is referenced in the grammar as corresponding to the action;
receiving, by the one or more computing devices, a user input indication indicating a selection by the user of one of the actions in the list of actions;
 receiving data validating that the particular term corresponds to the action; and
in response to receiving the user input indication indicating the selection by the user of the one of the actions in the list of actions:







performing, by the one or more computing devices, the selected one of the actions using the respective application associated with the selected one of the actions; and

associating, by the one or more computing devices, the term or phrase with the selected one of the actions by 
adjusting the corresponding relevance score associated with the selected one of the actions;  
in response to determining that 
(i) the particular term is not included as a key term in the grammar, and 
(ii) the particular term is semantically similar to the particular key term that is referenced in the grammar as corresponding to the action, and 
further in response to receiving the data validating that the particular term corresponds to the action, 

(2. The computer-implemented method of claim 1, comprising: in response to receiving the data validating that the particular term corresponds to the action, performing the action associated with the grammar.)



adjusting, by one or more computers, (a) a relevance score for the action and the particular key term to indicate that the particular term that is not included as a key term in the grammar has increased relevance to the action, and 
(b) a relevance score for a different action and a key term associated with the different action to indicate that the particular term has decreased relevance to the different action.  
receiving, by the one or more computing devices, a second voice command spoken by the user and comprising the same term or phrase; and
 (see claim 5 below.)














in response to receiving the second voice command comprising the same term or phrase and based on the association of the term or phrase with the selected one of the actions, 

performing, by the one or more computing devices, the selected one of the actions associated with the term or phrase without providing the list of actions that correspond to the term or phrase.
 (5. The computer-implemented method of claim 1, wherein the data validating that the particular term corresponds to the action indicates that the particular term corresponds to the action and comprising: 
adding the particular term as a key term in the grammar as a term that corresponds to the action; and 
after adjusting the relevance score for the action and the particular key term to indicate that the particular term that is not included as a key term in the grammar has increased relevance to the action: 
identifying the particular term from a transcription of second speech data;
determining that the particular term is included as a key term in the grammar that references key terms that correspond to the action; and 
performing the action associated with the grammar.)
3. The method of claim 2, 
wherein the one or more computing devices provide an interactive voice interface. 
 
4. The method of claim 2, wherein associating the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions comprises 
storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions.
 

5. The method of claim 4, wherein storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions comprises 
designating the term or phrase as a carrier phrase for the selected one of the actions. 
 
6. The method of claim 2, further comprising 
providing, by the one or more computing devices, an internet search result corresponding to the first voice command.
 
7. The method of claim 2, wherein associating the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions is based on 
determining that the term or phrase is not included in a set of terms or phrases associated with the list of actions.




 

			
Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of issued patent U.S. 8,738,377. Although the claims at issue are not identical, they are not patentably distinct from each other because:	
	Claims 9-14 are parallel in language to the above rejected Claims 2-7 and are rejected under similar rationale.
	Claims 16-21 are parallel in language to the above rejected Claims 2-7 and are rejected under similar rationale.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5, 7, 12, 14, 19, and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 5, 12, and 19 have similar language.
Claims 7, 14, and 20 have similar language.
Exemplary Claims 5 and 7:
5. The method of claim 4, wherein storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions comprises 
designating the term or phrase as a carrier phrase for the selected one of the actions. 
7. The method of claim 2, wherein associating the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions is based on 
determining that the term or phrase is not included in a set of terms or phrases associated with the list of actions.

It is not clear how Claim 5 further limits Claim 4.
It is not clear how Claim 7 further limits Claim 2.

These Claims appear to have circuitous language that causes confusion regarding the scope.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 2-7, 9-14, and 16-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by LeBeau (U.S. 2011/0184730).
The applied reference has a common Assignee and two common Inventors with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

LeBeau (U.S. 2011/0184730) filed Jan 22, 2010.  LeBeau is assigned to Google which is the assignee of the Application under examination.  LeBeau has 5 listed inventors two of which (Byrne and Gruenstein) are common with the instant Application that has 4 inventors listed.

    PNG
    media_image1.png
    731
    1042
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    715
    1016
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    937
    701
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    697
    844
    media_image4.png
    Greyscale

Regarding Claim 2, LeBeau teaches:
2. A method performed by one or more computing devices, the method comprising: [LeBeau, Figure 7.]
receiving, by the one or more computing devices, a first voice command spoken by a user, the first voice command comprising a term or phrase; [LeBeau, Figures 1 and 3, “Receive Audio Signal 303.”  The input audio is a voice command that needs to be disambiguated.  “[0004] The proper interpretation of voice commands generally requires that they be disambiguated in at least two dimensions. Disambiguation in the first dimension, referred to by this specification as the "quality of recognition" dimension, involves matching the sounds included in the voice command to terms that the speaker may have spoken. In one example, disambiguation in the quality of recognition dimension may attempt to determine whether, when the speaker issued the voice command with the sounds "ka: bil" (represented using International Phonetic Alphabet (IPA) phonetic notation), they intended to speak the similar-sounding terms "call bill," "call Phil," "cobble," "cable," "kill bill," "call bull," or "Kabul." This specification refers to the one or more words that are output as a result of performing a speech recognition process on a voice command as "candidate terms."]
providing, by the one or more computing devices, a list of actions that correspond to the term or phrase, [LeBeau, Figure 3, “identify actions 306” and “provide information 308.”  See also Figure 5A.  “[0066] One or more possible intended actions are identified for each candidate term (306)….”  “[0068] Information specifying the candidate terms and the actions for each candidate term are provided for display on a client device (308). For example, a user interface may be displayed on a client device that includes a list of candidate term/action pairs, with icons representing action types next to or included with each candidate term/action pair. The candidate term/action pairs may be ranked and presented in the user interface in an order based on the likelihood that the user intended an action.”]
each action in the list of actions 
available for selection by the user, [LeBeau, Figure 3, “identify user-selected action 310.”  “[0080] FIG. 5B illustrates an example user interface 550. The user interface 550 may be displayed, for example, on a mobile client device if a user selects the list item 504a describe above with reference to FIG. 5A….”]
associated with a respective application that is different than the respective application associated with each other action in the list of actions, and  [LeBeau, Figure 5A, the actions shown to the user for his selection are all different.  “[0078] … FIG. 5A illustrates an example user interface 500 that may be displayed, for example, on a mobile client device. …  The server may perform speech recognition to identify one or more candidate terms that match the audio signal. The server may also identify one or more actions corresponding to each identified candidate term. The server may send a list of candidate term/action pairs, that may be identified in list items 504a-h in a list area 506 of the user interface 500….”]
associated with a corresponding relevance score indicating a likelihood that the user intends to have the action performed when the term or phrase is spoken;  [LeBeau, Figure 1, “Ambiguity Value 128a.”   “[0034] As illustrated in state (f), an ambiguity value may be determined for each action, where the ambiguity value represents a likelihood that the user intended the action. For example, ambiguity values of thirty 128a, ten 128b, ten 128c, ten 128d, zero 128e, and ten 128f may be determined for the actions 124a-f, respectively. A high ambiguity value may represent a high confidence of probability that a user intended the associated action….”  The confidence score of the speech recognition feeds the “ambiguity value” for the action.  Figure 2, “term disambiguator application 230” including “Confidence Score Generator 238.”  “[0036] Ambiguity values may correlate with speech recognition confidence metrics. For example, a high speech recognition confidence metric may result in a high ambiguity value (e.g., high likelihood of intent) for an associated action, and vice versa. …”  “[0056] … The confidence score generator 238 determines an ambiguity value for each action which represents a likelihood that the user intended the action. …”  Figure 4, 406:  “[0074] Information identifying one or more candidate terms that match the audio signal and one or more actions associated with each candidate term is obtained (406). For example and as shown in FIG. 1, the server 116 may send the list 134 of candidate term/action pairs to the client device 104. The list 134 may be ranked by ambiguity value, or, in some implementations, the list 134 is unranked.”]
receiving, by the one or more computing devices, a user input indication indicating a selection by the user of one of the actions in the list of actions; [LeBeau, Figure 3, “Identify User Selected Action 310.”  Figure 5B shows the UI after the user has selected an action.]
in response to receiving the user input indication indicating the selection by the user of the one of the actions in the list of actions: 
performing, by the one or more computing devices, the selected one of the actions using the respective application associated with the selected one of the actions; and [LeBeau, Figure 2, “Action Initiator 240.”  Figure 3, “Invoke Action 312.”]
associating, by the one or more computing devices, the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions;  [LeBeau, Figure 2, “Term Disambiguator Application 230.” And Figure 4, “Provide Information 410.”  The “Ambiguity value” which teaches the “Relevance Score” of the Claim is adjusted according to the history of user past selections: “9. The method of claim 1, further comprising determining an ambiguity value for each action that represents a level of certainty that the user actually intended the action.”  “10. The method of claim 9, further comprising: responsive to receiving the indication of the action selected by the user, incrementing the ambiguity value associated with the user-selected action.”  “13. The method of claim 9, further comprising: generating a ranking of the actions based on their respective ambiguity value, wherein providing the information further comprises providing the ranking.”  “[0035] For example, in some implementations the action 124a may be considered less likely to have been intended than the action 124b, based on the ambiguity value of thirty 128a being higher than the ambiguity value of ten 128b. High ambiguity values may be associated with actions that the user or other users of the server 116 have selected in the past. Low ambiguity values may be associated with actions that the user or other users of the server 116 have never selected, or only infrequently selected, in the past. As described more fully below, low ambiguity values may also be associated with actions that the user has cancelled in the past.”]
receiving, by the one or more computing devices, a second voice command spoken by the user and comprising the same term or phrase; and [LeBeau, Figures 1 and 3.  “Receive Audio Signal 303.”]
in response to receiving the second voice command comprising the same term or phrase and based on the association of the term or phrase with the selected one of the actions, performing, by the one or more computing devices, the selected one of the actions associated with the term or phrase without providing the list of actions that correspond to the term or phrase. [LeBeau automatically invokes the action if the “Ambiguity Value” associated with an action satisfies a threshold which means that this action was intended frequently in the past:  “[0010] In additional examples, the actions may also include determining that the ambiguity value for a particular action satisfies a threshold, automatically invoking the particular action based on determining that the ambiguity value satisfies the threshold, determining that a user has cancelled the particular action, and decrementing the ambiguity value for the particular action based on determining that the user has cancelled the particular action, where the information is provided based on determining that the user has cancelled the particular action.”  See also “[0040] If the set of ambiguity values indicate that it is highly probable that the user intended a particular action, that action may be automatically invoked, using an "implicit" invocation process….”]

Regarding Claim 3, LeBeau teaches:
3. The method of claim 2, 
wherein the one or more computing devices provide an interactive voice interface. [LeBeau, Figure 1, user is speaking to the device and the device interactively responds “Calling Bill.”]

Regarding Claim 4, LeBeau teaches:
4. The method of claim 2, wherein associating the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions comprises 
storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions. [LeBeau, Figure 2, “Client Device Index 242” stored on the Server 202 or Client 204.  “3. The method of claim 1, further comprising: receiving an index from a client device, and wherein performing the speech recognition further comprises identifying a candidate term in the index which matches the audio signal.”  “4. The method of claim 3, wherein the index further comprises an index of contacts stored by the client device.”  “[0011] In other examples, a speech recognition confidence metric may be determined for each candidate term, where the ambiguity value for each action may be determined based on the speech recognition confidence metric determined for the candidate term associated with the action. A ranking of the actions may be generated based on their respective ambiguity value, where providing the information may further include providing the ranking. The information identifying a particular action may be an icon. Invoking the user-selected application may further include providing, to the client device, information identifying an application stored by the client device.”]

Regarding Claim 5, LeBeau teaches:
5. The method of claim 4, wherein storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions comprises 
designating the term or phrase as a carrier phrase for the selected one of the actions. [LeBeau, Figure 2, “Term/Action Mapper 236” as part of the “Term Disambiguation Application 230.”  Adjusting the ambiguity “designates the term or phrase.”  “[0056] …The term/action mapper 236 identifies one or more actions associated with each candidate term. The confidence score generator 238 determines an ambiguity value for each action which represents a likelihood that the user intended the action. The query reviser 212 may adjust ambiguity values, such as increasing ambiguity values for user-selected actions and decreasing ambiguity values for user-canceled actions.”]

Regarding Claim 6, LeBeau teaches:
6. The method of claim 2, further comprising 
providing, by the one or more computing devices, an internet search result corresponding to the first voice command. [LeBeau, Figure 2, “search application 250” on the Client Device 204.  “[0059] The search application 250 may provide a search user interface to users of the client device 204 which allows users to enter voice commands to perform Internet searches and perform other actions such as dialing contacts, communicating with contacts through email or other electronic communication, making electronic bill payments, getting directions to or other information about a POI, or other actions. The user preferences 254 may include custom threshold values for particular users, such as values which indicate that a user generally intends by voice commands, for example, to call contacts rather than perform web searches, or that the user prefers that a command be invoked immediately rather than use a countdown timer. Other user preferences 254 may indicate that the user prefers that particular types of actions (e.g., dial contact) are invoked automatically or that the user prefers to see suggestions of web search actions presented first in a list of suggested candidate term/action pairs.”]

Regarding Claim 7, LeBeau teaches:
7. The method of claim 2, wherein associating the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions is based on 
determining that the term or phrase is not included in a set of terms or phrases associated with the list of actions. [LeBeau, the terms or phrases come from speech recognition conducted on the voice of the user and are not available in a list.  “[0039] …For some audio signals, the speech recognition process may be unable to identify any appropriate candidate terms with an acceptable confidence metric, and in some implementations, the server 116 might not identify any actions associated with the unrecognizable audio signal….”]

Claims 9-14 are system claims with limitations corresponding to the limitations of Claims 2-7 and are rejected under similar rationale.  See also LeBeau, Figure 7 for hardware components.

Claims 16-21 are computer program product system claims with limitations corresponding to the limitations of Claims 2-7 and are rejected under similar rationale.  See also LeBeau, Figure 7 for hardware components.

Other Close Prior Art
Jang (U.S. 20100179812)
Jang (U.S. 20100179812) is the closest reference to the spirit of the instant Application which is generating new command keywords for the same action by soliciting user confirmation or, in the case of Jang, absence of user interruption.  Jang shows its acceptance of a particular function by inaction and by letting it execute.  Thus, Jang does not teach creating the association based on a detected action.  Rather, a detected interrupting action nulls the association of the input command and the executing action.
Regarding Claim 2, Jang teaches:
2. A method performed by one or more computing devices, [Jang, Figure 2 shows the block diagram of hardware components including controller 230.]
the method comprising: 
receiving, by the one or more computing devices, a first voice command spoken by a user, the first voice command comprising a term or phrase; [Jang, Figure 1, input is by speech S102.  Fig. 2, voice command recognition unit 210. The voice command at S102, 103, 104 teaches the term or phrase of the claim. ]
providing, by the one or more computing devices, a list of actions that correspond to the term or phrase, [Jang, Fig. 1, S104 output recognized voice command.  This is a list with one item in it.  User need not select it because an operation is performed based on the result of the recognition.]
	each action in the list of actions 
		available for selection by the user, 
	associated with a respective application that is different than the respective application associated with each other action in the list of actions, and
associated with a corresponding relevance score indicating a likelihood that the user intends to have the action performed when the term or phrase is spoken;
receiving, by the one or more computing devices, a user input indication indicating a selection by the user of one of the actions in the list of actions;
in response to receiving the user input indication indicating the selection by the user of the one of the actions in the list of actions:
	performing, by the one or more computing devices, the selected one of the actions using the respective application associated with the selected one of the actions; and [Jang, Figure 1, S105, the operation is performed corresponding to the recognition result.  A user selection is not required in Jang.  “[0009] Then, the signal processing apparatus outputs the recognized voice command (S104) and performs an operation based on a result of the recognition (S105)….”]
associating, by the one or more computing devices, the term or phrase with the selected one of the actions [Jang, Fig. 1, S106 to No to S109 where the recognized command is learned by the system.   Jang learns the command if the user does not interrupt the execution of the command.  The action in Jang is “selected” if it is not interrupted and stopped by the user at S106.]
by adjusting the corresponding relevance score associated with the selected one of the actions; [Jang either accepts or rejects a command and does not teach a relevance score.]
receiving, by the one or more computing devices, a second voice command spoken by the user and comprising the same term or phrase; and [Jang, Figs. 1 or 3, when a command is recognized the corresponding operation is performed.]
in response to receiving the second voice command comprising the same term or phrase and based on the association of the term or phrase with the selected one of the actions, performing, by the one or more computing devices, the selected one of the actions associated with the term or phrase without providing the list of actions that correspond to the term or phrase. [Jang, Fig. 1, S105 and Fig. 3, S304.  Jang does not provide a list anyhow.  Its method of determining whether the input is the intended action is to see if the user interrupts/cancels the operation or not.   S109 and S316 or S306.   “[0049] The signal processing apparatus 200 determines whether or not the result of voice command recognition reaches a reliable level (S303). If it is determined that the result of voice command recognition reaches a reliable level (YES in S303), that is, if reliability of the result is above a predetermined level, the signal processing apparatus 200 performs the result of voice command recognition (S304). Specifically, the signal processing apparatus 200 may perform a particular operation corresponding to the recognized voice command.”]

Andrew (U.S. 2007/0088556)
Andrew (U.S. 2007/0088556) is also quite close and teaches presenting a list of possible applications that match the user input to the user for his selection and even mentions that the list is sorted in a hierarchy but does not teach the use Relevance Scores or an adjusting of them.
Andrew teaches:
2. A method performed by one or more computing devices, the method comprising: [Andrew, Figure 1, computer.]
receiving, by the one or more computing devices, a first voice command spoken by a user, the first voice command comprising a term or phrase;  [Andrew, Figure 2, “speech input 202” where “command control grammar 206” is used in the “speech recognition engine 204” to detect the “voice command” of the Claim which includes command terms and other terms or phrases.  “[0033] System 200 can be implemented so as to enable a user to utilize a speech-activated command to initiate loading (or otherwise initiate use) of a software application. An example will now be provided. A particular speech input 202 illustratively corresponds to a spoken utterance comprising "start video viewer express," wherein Video Viewer Express is an application designed to enable a viewer to watch movies. Grammar 206 illustratively includes an indication of "start" and "video viewer express" as terms that very well might be included in a command. Speech recognition engine 204 analyzes the utterance in light of grammar 206 and determines that the textual components of the utterance include "start video viewer express".”]
providing, by the one or more computing devices, a list of actions that correspond to the term or phrase, [Andrew, Figure 3, “How many Apps correspond to the capability characteristics? 304” to 1+ which means more than one application fits the “app invocation command” that was input at 302 to “Interact with user to determine which APP to launch 310” which provides a list of Applications to the user for his selection.  In this situation the user is presented with “A LIST OF APPLICATIONS from which to choose” which teaches the “list of actions” of the Claim.   “[0040] Thus, it is preferable to extend the user's command vocabulary to include words that are more familiar or intuitive, such as application capabilities or characteristics. FIG. 3 is a flow chart diagram illustrating steps associated with launching an application based on speech input that includes a capability or characteristic. In accordance with block 302, speech input is received and includes an action key word (e.g., start, run, launch, load, etc.) together with an application capability or characteristic (e.g., television, photo editor, music player, burner, spreadsheet, video conferencing, etc.). In accordance with block 304, a determination is made based on the input as to how many applications correspond to the spoken capability or characteristic.”   “[0042] Any user interface means can be utilized to facilitate user selection in accordance with step 310. For example, consideration should be given to the speech command "start picture editing." There very well may be four or more applications that include a picture editor. If there are multiple corresponding applications, then the user is presented with a list of applications from which to choose. In one embodiment, the system is configured to enable the user to eliminate and/or add applications to the result set for a given speech command. It should be noted that the user interface for facilitating selection, confirmation or other user interactions can be leveraged from an existing source of such interfaces, such as the operating system. In one embodiment, a UI presented to the user includes a list of applications, wherein the UI is configured to support a narrowing of the set based on hierarchy (e.g., folder hierarchy). In one embodiment, a UI provided to the user is configured to enable the user to use the application capability information as a basis for sorting or otherwise organizing a result set.”]
each action in the list of actions 
available for selection by the user, [Arnold, Figure 3, “Interact with user to determine which APP to launch 310.”  ““[0042] Any user interface means can be utilized to facilitate user selection in accordance with step 310….”]
associated with a respective application that is different than the respective application associated with each other action in the list of actions, and [Andrew, Figure 3, 310, the four applications are different from one another:  “[0042] … For example, consideration should be given to the speech command "start picture editing." There very well may be four or more applications that include a picture editor. If there are multiple corresponding applications, then the user is presented with a list of applications from which to choose….”]
associated with a corresponding relevance score indicating a likelihood that the user intends to have the action performed when the term or phrase is spoken;  [Andrew, Figure 3, 310.  Andrew teaches that the choices are arranged/sorted in a hierarchy: [0042] … herein the UI is configured to support a narrowing of the set based on hierarchy (e.g., folder hierarchy). In one embodiment, a UI provided to the user is configured to enable the user to use the application capability information as a basis for sorting or otherwise organizing a result set.”  This limitation is suggested by Andrew.]
receiving, by the one or more computing devices, a user input indication indicating a selection by the user of one of the actions in the list of actions; [Arnold, Figure 3, “Interact with user to determine which APP to launch 310.”  The system receives the user selection/interaction which selects one of the applications on the list.]
in response to receiving the user input indication indicating the selection by the user of the one of the actions in the list of actions: 
performing, by the one or more computing devices, the selected one of the actions using the respective application associated with the selected one of the actions; and [Andrew, the selected application is launched:  “[0041] … If there is more than one corresponding application, then interaction with the user is facilitated in order to determine which application is to be launched.”]
associating, by the one or more computing devices, the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions;  [Andrew, through a different process of searching in Figure 5, “Application Data is incorporated into command and control grammar: 508.”  “[0047] FIG. 5 is a block flow chart illustrating steps associated with enhancing grammar 206 with rich data pertaining to application capabilities and/or characteristics….”  “[0050] In accordance with step 508 in FIG. 5, data retrieved by the search engine API is then incorporated into grammar 206 in order to provide support for a broader command and control vocabulary….”]
receiving, by the one or more computing devices, a second voice command spoken by the user and comprising the same term or phrase; and [Andrew, Figure 3, “receive speech input including App invocation command with App Capability/Characteristic, 302.]
in response to receiving the second voice command comprising the same term or phrase and based on the association of the term or phrase with the selected one of the actions, performing, by the one or more computing devices, the selected one of the actions associated with the term or phrase without providing the list of actions that correspond to the term or phrase. [Andrew, Figure 3, “Launch Application, 308.”  In this situation, there is no ambiguity and the appropriate application is automatically launched without interacting with the user.  “[0041] … In accordance with block 308, if there is one corresponding application, then that application is launched (a user confirmation step can optionally be executed prior to launching)….”]

Claim 6 was amended to take a completely different scope.
Regarding Claim 6, Andrew teaches:
6. The method of claim 2, further comprising 
providing, by the one or more computing devices, an internet search result corresponding to the first voice command. [Andrew, Figures 4 and 6, the query results from a search engine 402 are provided to the command and control grammar 206.  [0048]-[0049] and [0055].]

Andrew:

    PNG
    media_image5.png
    743
    964
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    957
    756
    media_image6.png
    Greyscale

Morgan (U.S. 8,275,617)
Morgan (U.S. 8,275,617) is another very close reference.  Morgan presents a list of possible actions or applications to the user for his selection.  Morgan generates this list by referring to a Relevance Table.  But, Morgan does not teach that the Relevance Table is generated based on scores.
Morgan teaches:
2. A method performed by one or more computing devices, the method comprising: 
receiving, by the one or more computing devices, a first voice command spoken by a user, the first voice command comprising a term or phrase; [Morgan, Figures 1, 2, and 3.  Receiving the spoken command 50 at the microphone 51.  Voice or speech input 50 is applied through microphone 51 which represents a speech input device.  The valid terms and phrases that can be used as commands are stored at the “stored commands 52.”  Figure 7, “speech input 90” and “definite command recognized? 91” which compares the input phrase to the list of stored command 52.]
providing, by the one or more computing devices, a list of actions that correspond to the term or phrase, [Morgan provides the list of possible commands for user selection that is shown in Figures 4 and 5 by conducting a search on the “stored commands 52” of Figure 2.   Figure 4, the list at 72 includes terms and phrases that were spoken by the speaker/user and those that were not spoken by the user but are relevant to what he said.  Figure 7, “Display All Relevant Commands 97.”  “The initial display screen of FIG. 3 shows a display screen with visual feedback display panel 70. In the panel, window 71 will show the words that the user speaks while window 72 will display all of the relevant commands, i.e. commands which were not actually spoken but some the spoken words or phrases in the window 71 were associated with the relevant commands through the relevance table, as shown in FIG. 2. Also, any spoken commands which were part of the spoken input in window 71 will also be listed along with the relevant commands in window 72.”  Col. 6, lines 10-20.]  	
each action in the list of actions 
	available for selection by the user, [Morgan, See Figure 6, steps 83 and 84, which are followed by displaying the commands to the user for his selection at 85.  See Figure 7, “compare all other terminology to relevance table 95,” which is a search of the stored commands 52, is followed by user selection of the relevant command such as at Figure 7, 98, which is in response to the search that was conducted on the stored command 52. ]
	associated with a respective application that is different than the respective application associated with each other action in the list of actions, and [Morgan, The commands of Morgan can be system commands or commands from different applications:  “This includes collecting from a computer operation, including the operating system and all significant application programs, all words and terms from menus, buttons and other user interface controls including the invisible but active words from currently active application windows, all names of macros supplied by the speech system, the application and the user, names of other applications that the user may switch to, generic commands that are generic to any application and any other words and terms which may be currently active.”  Col. 5, lines 13-22.]
associated with a corresponding relevance score indicating a likelihood that the user intends to have the action performed when the term or phrase is spoken; [Morgan provides the relevant commands as identified in the “Relevance Table 53.” “This involves combining the system and application commands with the relevance table to generate the vocabulary of speech terms which will be used by the speech recognition system to provide the list of relevant commands.”  Col. 6, lines 61-65.  But Morgan does not teach that the “Relevance Table 53” includes relevance scores.]
receiving, by the one or more computing devices, a user input indication indicating a selection by the user of one of the actions in the list of actions; [Morgan, Figure 5, shows that selection of one of the listed possible commands by the user.  Figure 7, “User Speaks Relevant Command? 98” to YES.  “In FIG. 5 we have the display of FIG. 4, after the speech focus as indicated by cursor icon 76 has been moved to window 73 and the user has chosen one of the relevant commands: "Document Properties" 75 by speaking the command; as a result, the command is highlighted. Upon the relevant command being spoken, the system will carry it out.”  Col. 6, lines 31-36.]
in response to receiving the user input indication indicating the selection by the user of the one of the actions in the list of actions: [Morgan, Figure 5, shows that selection of one of the listed possible commands by the user.  “Cursor icon 76 is adjacent the spoken term in window 71 as an indication that this field is the speech focus. In FIG. 5 we have the display of FIG. 4, after the speech focus as indicated by cursor icon 76 has been moved to window 73 and the user has chosen one of the relevant commands: "Document Properties" 75 by speaking the command; as a result, the command is highlighted.”  Col. 6, lines 29-36.]  
performing, by the one or more computing devices, the selected one of the actions using the respective application associated with the selected one of the actions; and [Morgan, Figure 7, “carry out command 92” if the user has spoken a relevant command, YES out of 98.  See also Figure 6, 85:  “set up process for displaying relevant commands whereby the user may select to speak a relevant command which will be recognized resulting in the carrying out of a system action 85.”]
associating, by the one or more computing devices, the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions;  [Morgan in Figure 2, “stored commands 52” and in Figure 6, “setup and store a set of recognized speech commands 80” teaches the existence of this set of commands.  It does not teach that the operations shown in Figure 3-5 or 7 cause the defining and generation of the commands.]
receiving, by the one or more computing devices, a second voice command spoken by the user and comprising the same term or phrase; and [Morgan, Figure 7, “definite recognized command? 91” to YES.]
in response to receiving the second voice command comprising the same term or phrase and based on the association of the term or phrase with the selected one of the actions, performing, by the one or more computing devices, the selected one of the actions associated with the term or phrase without providing the list of actions that correspond to the term or phrase. [Morgan, Figure 7, “definite recognized command? 91” to YES to “carry out command 92” without further ado.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659